Citation Nr: 0734367	
Decision Date: 11/01/07    Archive Date: 11/19/07

DOCKET NO.  06-21 551A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for service connection for residuals of a 
right great toe injury and, if so, whether service connection 
may be granted.  

2.  Entitlement to service connection for residuals of a left 
knee injury with degenerative joint disease.  

3.  Entitlement to service connection for residuals of a 
right knee injury with degenerative joint disease.  

4.  Entitlement to service connection for residuals of a low 
back injury with degenerative joint disease.  

5.  Entitlement to service connection for a sleep disorder.  

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  




REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active duty from January 1980 to May 1980.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2005 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in St. 
Petersburg, Florida.  

The veteran testified at a videoconference hearing in August 
2007 in support of her claims; the undersigned Veterans Law 
Judge (VLJ) of the Board presided.  

The issues relating to the reopened claim for service 
connection for residuals of a right first great toe injury 
and the claims for service connection for residuals of 
injuries to the low back injury and both knees are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will notify the appellant if further 
action is required.  




FINDINGS OF FACT

1.  A rating decision in July 1980 and a letter in July 1992 
denied service connection for residuals of a right great toe 
injury.  

2.  The veteran was notified in July 1980 and July 1992 of 
the denial of service connection and did not file a notice of 
disagreement within one year of each notice.  

3.  Evidence received since the July 1992 decision is neither 
cumulative nor redundant of the evidence of record in July 
1992 and raises a reasonable possibility of substantiating 
the claim for service connection for residuals of right great 
toe injury.

4.  The evidence does not show that the veteran has a sleep 
disorder.  

5.  The veteran did not serve in combat against the enemy.  

6.  The veteran has been diagnosed with bipolar disorder and 
with PTSD due to a childhood sexual assault.  

7.  The veteran's claimed in-service stressor for PTSD is not 
verified.  


CONCLUSION OF LAW

1.  Evidence received since the July 1992 decision, which 
denied the veteran's claim for service connection for 
residuals of a great toe injury, is new and material, and the 
claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 
38 C.F.R. §§ 3.156(a), 20.302, 20.1103 (2007).  

2.  The criteria are not met for service connection for a 
sleep disorder.  38 U.S.C.A. §§ 1131, 5107 (West 2002); 
38 C.F.R. § 3.303 (2007).  

3.  The criteria are not met for service connection for PTSD.  
38 U.S.C.A. §§ 1131, 5107 (West 2002); 38 C.F.R. § 3.303, 
3.304(f) (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Analysis

Service connection may be granted if the evidence 
demonstrates that a current disability resulted from an 
injury or disease incurred or aggravated in active military 
service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service 
connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000); Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  

a.  Right great toe

Absent the filing of a notice of disagreement within one year 
of the date of mailing of the notification of the denial of 
an appellant's claim and absent the filing of a substantive 
appeal within the remainder of that year or within 60 days of 
the mailing of the statement of the case, whichever is later, 
a rating determination is final.  38 U.S.C.A. § 7105; 
38 C.F.R. §§ 3.104(a), 20.302, 20.1103.  In order to reopen a 
previously and finally disallowed claim, a two-step analysis 
is required.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156; Manio v. 
Derwinski, 1 Vet. App. 140 (1991); see also Elkins v. West, 
12 Vet. App. 209 (1999); Winters v. West, 12 Vet. App. 203 
(1999).  The first step is to determine whether new and 
material evidence has been presented or secured since the 
time that the claim was previously and finally disallowed on 
any basis.  In determining whether evidence is material, 
"credibility of the evidence must be presumed."  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  Further, evidentiary 
assertions by the appellant must be accepted as true for 
these purposes, except where the evidentiary assertion is 
inherently incredible.  King v. Brown, 5 Vet. App. 19 (1993).  
Lay assertions of medical causation or diagnosis do not 
constitute credible evidence, as lay persons are not 
competent to offer medical opinions.  However, lay persons 
are competent to describe symptoms and their own 
observations.  Tirpak v. Derwinski, 2 Vet. App. 609, 610-11 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  
If new and material evidence has been received, then the 
Secretary must immediately proceed to the second step, i.e., 
evaluating the merits of the claim, but only after ensuring 
that the duty to assist the claimant under 38 U.S.C.A. 
§ 5107(a) has been fulfilled.  

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  
38 C.F.R. § 3.156(a).  

A rating decision in July 1980 denied service connection for 
residuals of a right great toe injury on the basis that the 
veteran's service medical records did not reflect a 
disability in service.  She was notified of that decision and 
did not file a notice of disagreement within one year.  

In March 1992, the veteran submitted a claim for service 
connection for a left great toe injury on VA Form 21-526, 
although she indicated on an attached document that she 
wanted to reopen her service connection claim.  No additional 
evidence was received at that time, however.  The RO wrote 
the veteran in April 1992 setting forth the evidence and 
information needed to substantiate her claim and stating 
that, after 60 days, her claim would be considered based on 
the evidence of record.  In July 1992, the RO wrote the 
veteran that, because the requested evidence had not been 
received, her claim was disallowed; no notice of disagreement 
or additional evidence was received within one year of that 
notice.  

The veteran again wrote the RO in January 2004 indicating 
that she was filing a claim for service connection for the 
condition of her right great toe.  

Since the veteran's 1992 claim form noted that her left great 
toe was "gaft," the same sort of injury she had reported in 
1980 to her right great toe, and in light of the fact that 
she is now again claiming service connection for her right 
great toe, the Board assumes that each of her claims has 
concerned the same toe on her right foot.  Because the 
veteran did not file a notice of disagreement within one year 
of the mailing of the notice of either the July 1980 or the 
July 1992 RO denial, those decisions are final.  

The records received in conjunction with the veteran's 
current claims include numerous records of private orthopedic 
treatment regarding her back and knees, beginning in 1998, 
and copies of several service medical records that were not 
previously in the claims file, including the report of an 
examination in May 1980 just prior to her separation from 
service.  The examiner had recorded on the examination report 
that the veteran reported foot trouble, noting a "gaff toe 
in AIT [advanced infantry training]."  

In addition, the veteran testified during her hearing 
regarding the details of the incident during her training 
during service in which she injured her right great toe, 
relating details she had not previously provided.  She 
indicated she had fallen 20 feet from a pole, "gaffing" her 
right great toe through her boot; she noted blood spurting 
out of her boot.  She stated she was taken to the hospital 
via ambulance.  

The Board finds that the above evidence is new, in that it 
was not previously of record or considered by the RO.  It is 
also material, since it raises a reasonable possibility of 
substantiating the veteran's claim and relates to a fact that 
was not previously established, i.e., that the veteran had 
sustained an injury to her right great toe during service.  

Therefore, because new and material evidence has been 
presented, the veteran's claim for service connection for 
residuals of a right great toe injury is reopened.  
38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).  


However, because the Board has determined that further 
assistance to the veteran is required, consideration of her 
claim on the merits must be deferred at this time.  See the 
Remand section, below.  

b.  Sleep disorder

The service medical records document that the veteran took an 
overdose of Tylenol in April 1980 to try to "wake up."  The 
records also show that she had taken a number of Tylenol on 
one prior occasion, as well.  The report of an examination 
just prior to the veteran's separation from service notes her 
complaint of having trouble sleeping at night.  No examiner 
during service noted any pertinent clinical findings and no 
examiner during service diagnosed a sleep disorder.  

The veteran's available post-service treatment records begin 
in 1994, approximately 14 years after her separation from 
service.  Those records primarily reflect her treatment for 
back and knee conditions and for psychological problems.  The 
records by orthopedic specialists do not mention any sleep 
complaints or a diagnosis of a sleep disorder.  Some of the 
records concerning the veteran's treatment for psychological 
problems, mainly by a social worker from June 1994 through 
August 2005, note complaints of tiredness and sleepiness.  
Although the veteran testified at her hearing that one her 
psychiatric doctors had diagnosed bipolar disorder and a 
sleep disorder, none of the records of her psychiatric 
treatment contain a diagnosis of a sleep disorder.  To the 
contrary, the examiners discussed the veteran's sleep 
complaints in the context of her other psychiatric 
manifestations and referred to her diagnoses of bipolar 
disorder and PTSD, but did not mention a sleep disorder.  

Service connection requires that there be a current 
disability that is related to service.  See 38 U.S.C.A. 
§ 1131; 38 C.F.R. § 3.303; see also Brammer v. Derwinski, 
3 Vet. App. 223 (1992).  In this case, no examiner - either 
during service or subsequent to the veteran's separation from 
service - has diagnosed a sleep disorder.  In addition, mere 
symptoms, in the absence of diagnosed pathology, do not 
constitute a disability for which service connection may be 
granted.  Cf. Sanchez-Benitez v. West, 13 Vet. App. 282 
(1999).  


Because the preponderance of the evidence does not show that 
the veteran currently has - or has ever had - a chronic 
sleep disorder, service connection for a sleep disorder is 
not established and her claim must be denied.  38 U.S.C.A. 
§§ 1131, 5107; 38 C.F.R. § 3.303.  

c.  PTSD

Service connection for PTSD requires medical evidence 
diagnosing the condition; a link, established by medical 
evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f).  

In this case, there is no evidence that the veteran engaged 
in combat with the enemy during her approximately four and a 
half months in service, nor does she claim that she did.  
Therefore, as set forth above, service connection for PTSD 
requires credible supporting evidence that the claimed in-
service stressor occurred.  

In this case, the veteran's claimed stressor concerns a 
sexual assault during service.  Her service records -- 
including medical and personnel records -- do not show that 
she was the victim of a sexual assault during service.  In 
this regard, the RO wrote the veteran in June 2004, providing 
her with a questionnaire for her to describe the stressor in 
detail and to identify possible sources of information to 
help verify that the claimed stressor occurred.  She did not 
return the questionnaire.  

At her hearing, the veteran testified that she attempted 
suicide on one occasion during service.  She stated that she 
was threatened because she wanted to get out of climbing a 
pole during training due to her fear of heights, that the 
threats led to an attempted sexual assault, and that she took 
Tylenol and barbiturates which had been prescribed after a 
tooth extraction because she couldn't sleep on account of 
being afraid.  The veteran did not identify any other 
possible sources of information to permit verification of her 
claimed stressor.  

The service medical and personnel records do show that the 
veteran was treated in April 1980 after having taken 
approximately 14 Tylenol pills.  However, they do not 
specifically identify this ingestion as a suicide attempt, 
and only identify the reason for the overdose as the 
veteran's desire to wake up or stay awake.  Moreover, the 
treatment records identify another incident, at Fort Jackson, 
in which the veteran took 9 Tylenol for the same expressed 
reason; this would have been before the reported attempted 
sexual assault while the veteran was at Fort Gordon.  Hence, 
the Tylenol overdose in April 1980 does not show a change in 
behavior that would constitute credible evidence of a 
stressor based on personal assault.  See 38 C.F.R. 
§ 3.304(f)(3).

The post-service treatment records reflect treatment for 
bipolar disorder beginning 1994.  Therapists and physicians 
at a private facility treated and evaluated the veteran from 
March 1994 through July 1995 for bipolar disorder.  One 
physician also diagnosed affective disorder.  No examiner at 
that facility diagnosed or suggested a diagnosis of PTSD.  

The records also show that the veteran was treated by a 
private social worker from 1994 through 2005.  The records of 
that treatment specifically note the veteran's history of 
having been raped as a child by a family member over a period 
of years.  Those records do not mention any assault or 
attempted rape during service; the records note a diagnosis 
of only bipolar disorder.  An undated letter from that same 
social worker, who had been treating her from 1994 through 
2003, summarizing her treatment of the veteran during that 
period, noted for the first time a diagnosis of PTSD.  A 
therapy note dated in August 2005 by the same social worker 
does not mention a diagnosis of PTSD.  

In this case, the record clearly shows that, although most 
examiners have diagnosed bipolar disorder, one examiner has 
indicated that she has PTSD as a result of repeated sexual 
assault and rape as a child.  The veteran even became 
pregnant and bore a child as a result of those ongoing 
childhood assaults.  It is notable that no examiner recorded 
the veteran's report of a history of sexual assault during 
service, particularly in light of the reports of her similar 
childhood trauma.  

The Board has considered the benefit of the doubt doctrine, 
but finds that there is no credible supporting evidence that 
the veteran's claimed in-service stressor occurred.  Lacking 
a verified in-service stressor, the § 3.304(f) criteria for 
service connection for PTSD are not met and that service 
connection for PTSD must be denied.  38 U.S.C.A. § 1131, 
5107; 38 C.F.R. § 3.303, 3.304(f).  

II.  Duty to notify and duty to assist

VA is required to notify the claimant and his or her 
representative, if any, of (1) the information and evidence 
that is necessary to substantiate the claim; (2) what 
evidence the claimant is responsible for providing; (3) what 
evidence VA will attempt to obtain; and (4) the need to 
submit any evidence in her or his possession that pertains to 
the claim.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 
3.159 (2007); see Quartuccio v. Principi, 16 Vet. App. 183, 
187 (2002).  

VA has satisfied its duty to notify.  In March 2004, the RO 
notified the veteran of the information required to reopen 
her claim for service connection for residuals of a right 
great toe injury, including the notice required pursuant to 
Kent v. Nicholson, 20 Vet. App. 1 (2006).  A June 2004 letter 
notified her of the information necessary for service 
connection for PTSD, including possible sources of supporting 
evidence for her stressor.  In the July 2006 SOC, moreover, 
the claimant was given the text of 38 C.F.R. § 3.159 (2007), 
concerning the respective duties, as well as an attachment 
containing the specific notice required by Dingess v. 
Nicholson, 19 Vet. App. 473 (2006) (as the degree of 
disability and effective date of the disability are part of a 
claim for service connection, VA has a duty to notify 
claimants of the evidence needed to prove those parts of the 
claim).    

There is no prejudice regarding the timing of the 
notifications; the claimant has been provided with every 
opportunity to submit evidence and argument in support of her 
claim and to respond to VA notices, including at a hearing 
before the Board.  

VA also has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  In this case, VA obtained service medical records and 
other treatment records.  The appellant has not identified 
any additional evidence that is relevant to her claim.  The 
Board also concludes that the requirements for a VA 
examination, 38 C.F.R. § 3.159(c)(4), have not been met and, 
hence, an examination is not required in the absence of 
corroborating evidence of the reported personal assault 
stressor, or evidence of current diagnosis or symptoms of a 
sleep disorder.  VA has satisfied its assistance duties as to 
the issues decided herein.  For the reasons set forth above, 
and given the facts of this case, no further notification or 
assistance is necessary, and deciding the appeal at this time 
is not prejudicial to the claimant.  Any deficiencies in VA's 
duties to notify or to assist the veteran concerning her 
claim are harmless.  See Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  


ORDER

New and material evidence having been presented, the 
veteran's claim for service connection for residuals of a 
right great toe injury is reopened.  To this extent, the 
appeal as to this issue is allowed.  

Service connection for a sleep disorder is denied.  

Service connection for post-traumatic stress disorder (PTSD) 
is denied.  


REMAND

As discussed above, the Board has reopened the veteran's 
claim for service connection for residuals of a right great 
toe injury.  Because the evidence of record contains 
competent lay evidence (the veteran's sworn hearing 
testimony) of symptoms of a current disability and because 
the evidence establishes that the veteran suffered an injury 
in service that may be related to the current disability, the 
Board finds that additional development of the evidence is 
required, i.e., a medical opinion as to the nexus between the 
injury during service and any current right great toe 
disability.  38 C.F.R. § 3.159(c)(4) (2007).  

The record also clearly shows that the veteran now has 
degenerative changes in her low back, as well as in both 
knees.  Her hearing testimony concerning her claims for 
service connection for residuals of injuries to her low back 
and to both knees is credible evidence that she fell from a 
20-foot pole during training.  That evidence raises the 
possibility that her current back and knee disabilities might 
be related to her claimed 20-foot fall during service.  
Accordingly, a medical examination and opinion concerning 
those disabilities is needed, as well.  

The appellant is hereby notified that it is the appellant's 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2007). 

Therefore, this case is REMANDED for the following actions:  

1.  Schedule the veteran for an 
examination of her back, knees, and right 
foot.  After reviewing the claims file 
and after examining the veteran, the 
examiner should provide opinions as to 
the following medical questions:

a.  Does the veteran have any 
current residuals of the in-
service laceration to the 
dorsal surface over the head of 
her first right metatarsal?  If 
so, describe the residuals in 
detail, including any residual 
scar.  

b.  Is it at least as likely as 
not (50 percent probability or 
greater) that any current low 
back disorder resulted from a 
fall from a 20-foot pole during 
service, rather than being due 
to any post-service injury?  If 
due in part to a fall in 
service and in part to a post-
service cause, identify the 
disabling manifestations that 
are due to the in-service fall?  

c.  Is it at least as likely as 
not (50 percent probability or 
greater) that either or both of 
the veteran's current knee 
disorders resulted from a fall 
from a 20-foot pole during 
service, rather than to any 
post-service injury?  If due in 
part to a fall in service and 
in part to a post-service 
cause, identify the disabling 
manifestations that are due to 
the in-service fall?  

Provide rationale for the opinions.  

2.  Upon completion of the requested 
examinations, consider the veteran's 
reopened claim for service connection for 
residuals of a right great toe injury (on 
the basis of all of the evidence of 
record), and her claims for service 
connection for residuals of injury to the 
left knee, right knee, and low back, with 
degenerative joint disease.  If action 
taken is not to the veteran's 
satisfaction, provide her and her 
representative with a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond before 
returning the case to the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).  



____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


